-Memorandum by the Court. Appeal by claimant from a decision of the Workmen’s Compensation Board disallowing the claim upon the finding that he sustained no further causally related disability referable to a fall on the employer’s premises suffered on January 25, 1958, while he was engaged in the performance of his duties as a porter. The question whether the industrial accident resulted only in a minor contusion of the shoulder or in disabling fractures of the distal tip of the right clavicle and the greater tubercle of the right humerus was sharply litigated before the Referee. The weight of the evidence and the credibility of the witnesses were, of course, for the board. (Matter of Zaepfel v. du Pont de Nemours <& Co., 284 App. Div. 693, affd. 309 N. Y. 962.) The proof supportive of the respondents’ contention that the fractures were not incurred in the fall, which the board chose to accept, cannot be said as a matter of law to be incredible or otherwise lacking in substantiality. We have examined- appellant’s other assignments of error and find them to be without merit. Decision affirmed, without costs. Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.